Citation Nr: 1338675	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-42 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen of the claim of service connection for a dental disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for diverticulitis.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for emphysema and chronic obstructive pulmonary disorder.  

4.  Whether new and material evidence has been presented to reopen the claim of service connection for a hiatal hernia.

5.  Entitlement to service connection for a left lung nodule.

6.  Entitlement to service connection for a kidney disability.

7.  Entitlement to service connection for precancerous lesions on the head and arms.  


8.  Entitlement to service connection to lesions of the head and hands

9.  Entitlement to service connection for Crohn's disease and ulcerative colitis. 

10.  Entitlement to service connection for nephrogenic systemic fibrosis.

11.  Entitlement to rating higher than 20 percent for duodenal ulcer with psychophysiologial gastrointestinal reaction and intestinal polyps.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from November 1943 to June 1946, from February 1948 to July 1948, and from September 1952 to April 1969. 

The issues or claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005, in April 2008, and in November 2009.

In the rating decision in May 2005, the RO denied the claims to reopen service connection for diverticulitis, emphysema, and hiatal hernia and the claim for increase for duodenal ulcer with psychophysiological gastrointestinal reaction and intestinal polyps.  The Veteran timely filed a notice of disagreement in May 2005.  In April 2007, the RO issued a statement of the case, addressing the claim to reopen service connection for diverticulitis and the claim for increase for duodenal ulcer with psychophysiological gastrointestinal reaction and intestinal polyps.  The substantive appeal was also filed in April 2007, perfecting the appeal on the claim to reopen service connection for diverticulitis and the claim for increase for duodenal ulcer with psychophysiological gastrointestinal reaction and intestinal polyps.  The claims to reopen service connection for emphysema and for a hiatal hernia were not addressed in the statement of the case and remained pending. 

In the rating decision in April 2008, in part, the RO denied the pending claims to reopen service connection for emphysema and for a hiatal hernia and the claims of service connection for left lung nodule, kidney stones and cysts, a dental condition, lesions of the head and hands, and ulcerative colitis and Crohn's disease. 
The Veteran timely filed a notice of disagreement in December 2008. 

In the rating decision in November 2009, in part, the RO denied service connection for chronic obstructive pulmonary disease, precancerous lesions on the head and arms, and nephrogenic systemic fibrosis.  The Veteran timely filed a notice of disagreement in December 2009.

In March 2010, the RO issued a statement of the case, addressing the remaining issues from the rating decision in May 2005, namely, the claims to reopen service connection for emphysema and for a hiatal hernia, and the claims adjudicated by the RO in April 2008 and in November 2009.  In September 2010, the Veteran filed a substantive appeal, perfecting the appeal on the claims to reopen service connection for emphysema and for a hiatal hernia and the claims adjudicated by the RO in April 2008 and in November 2009.  





On the claim to reopen service connection for emphysema, the Veteran has also claimed service connection for chronic obstructive pulmonary disease, which rests on evidence tending to substantiate the previously denied claim of service connection for emphysema.  For this reason, the claim of service connection for chronic obstructive pulmonary disease is not a new claim, and new and material evidence is required to reopen the claim.  See Velez v. Shinseki, 23 Vet. App. 199, 202-05 (2009) (submission of further evidence relating to a nervous condition did not introduce a new claim based on a distinctly diagnosed condition from a previously disallowed claim, and new and material evidence to reopen the claim is required, citing 38 U.S.C.A. §§ 5108, 7104).  For this reason, the issue has been recharacterized under 3 of the THE ISSUES. 

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  At the hearing the Veteran withdrew the claim to reopen service connection of a hiatal hernia.  A transcript of the hearing is in the Veteran's file.

Other Preliminary Matters 

In a statement in June 2007, the Veteran raised the claim for medical reimbursement, following a polypectomy at a private hospital in February 2006.  In a statement in January 2013, the Veteran raised claims of service connection for neuropathy, shingles, and a prostate disorder.  The claims raised by the Veteran are referred to the RO for appropriate action.  

Except for the reopened claim of claim for service connection for a hiatal hernia and the claim of service connection of left lung nodule, the rest of the claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1.  At a hearing in May 2013 and on the record and prior to promulgation of a decision by the Board, the Veteran withdrew the substantive appeal on the claim to reopen service connection for a hiatal hernia.

2.  A left lung nodule was not affirmatively shown in service, a left lung nodule was not evident at the timing of filing of the claim, and a left lung nodule has not been shown at any point during the pendency of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim to reopen service connection for a hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for service connection for a left lung nodule are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Claim to Reopen Service Connection for a Hiatal Hernia

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Except for an appeal withdrawn of the record at a hearing, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In September 2010, the Veteran perfected an appeal to the Board on a claim to reopen service connection for a hiatal hernia.



At a hearing on appeal in May 2013 and on the record, and prior to the Board promulgating a decision on the appeal, the Veteran withdrew the appeal of the claim to reopen service connection for a hiatal hernia. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal of the claim and the appeal of the claim is dismissed. 

II. Claim of Service Connection for a Left Lung Nodule 

The Veterans Claims Assistance Act of 2000 (VCAA)

On the claim of service connection for a left lung nodule, the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in August 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the service records as well as VA and private medical records. 

As there is no medical evidence of current left lung nodule, a VA medical examination or VA medical opinion is not required under 38 C.F.R. § 3.159(c)(4)  to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service) and 1131 (peacetime service). 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

For the first period of service, November 1943 to June 1946, the service treatment records show that on separation examination a chest X-ray was negative. 




For the second period of service, February 1948 to July 1948, the service treatment records show that on entrance examination a chest X-ray was negative.

For the third period of service, September 1952 to April 1969, the service treatment records show that chest X-rays in June 1950, June 1953, February 1954, January 1955, and in September 1957 were negative.  In November 1957, a chest X-ray showed increased bronchovascular markings in the left lower lobe, namely, an area of density which was read as may be representative of a consolidation of intestinal pneumonitis.  Follow up X-rays were recommended.  

Thereafter, chest X-rays in January 1959, February 1960, August and December 1962, January 1963, January and October 1967, and on retirement examination in March 1969, were negative.  

After service, VA records show that on VA examination in October 1969 a chest X-ray was normal.  In September 1997, a chest X-ray showed a questionable finding of a nodular density in the area of the left hilum.  A followup X-ray was recommended to verify the finding.  In October 1997, an X-ray was compared to the X-ray in September 1997.  The VA radiologist stated that the followup X-ray nullified the presence of a pulmonary nodule in left lung.  

In October 2005, the Veteran declined a chest X-ray by VA and that he would see his private physician.  In a statement in December 2005, the Veteran claimed service connection for a left lung nodule that was shown on X-ray by VA, but the nodule was not seen on a followup X-ray. 

In a statement in October 2006, the Veteran stated that in 1961 a nodule in the left lung was diagnosed. 

Private medical records show that in April 2008 the Veteran complained of shortness of breath and kidney stone pain.  A chest X-ray suggested left lower lobe pneumonia and the diagnosis was left lower lobe pneumonia.


In May 2013, the Veteran testified that he has lung problems, including a [pulmonary] nodule. 

Analysis

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a pulmonary nodule.  

On the basis of the service treatment records alone, a pulmonary nodule was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not warranted. 

Also a benign pulmonary nodule is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

As for service connection based on an initial diagnosis after service, while a pulmonary nodule was suspected on an X-ray by VA in September 1997, a follow-up X-ray a month later nullified the presence of a pulmonary nodule in left lung.  And subsequent X-rays in April 2008 showed left lower lobe pneumonia, but not a pulmonary nodule. 

The Veteran asserts that in 1961 a nodule in the left lung was diagnosed.  The Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  



A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person cannot competently determined by personal observation that he had pulmonary nodule in 1961 as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.

Also a pulmonary nodule is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, a pulmonary nodule is an internal disease process, analogous to a disease such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  



For this reason, a pulmonary nodule is not the type of condition under case law that has been found to be capable of lay observation.

As a pulmonary nodule is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition, capable of lay observation.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a pulmonary nodule.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a pulmonary nodule in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of a pulmonary nodule that was evident at the time of his filing of the claim or of a diagnosis of a pulmonary nodule at any time during the pendency of the claim or of a diagnosis of a pulmonary nodule by a medical professional based on symptoms as described by the Veteran. 

Although there is evidence that a pulmonary nodule was suspected on an X-ray by VA in September 1997, but a follow up X-ray a month later nullified the presence of a pulmonary nodule and subsequent X-rays in April 2008 showed no pulmonary nodule. 




As there is no competent medical evidence of the presence of a pulmonary nodule, the Board need not reach the question of and the Veteran's statements about a causal relationship between a present disability and a disease or injury or event in service.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a present disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

In the absence of competent evidence of the presence of a pulmonary nodule, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal of the claim to reopen service connection for a hiatal hernia on the basis of new and material evidence is dismissed.

Service connection for a left lung nodule is denied.  


REMAND

After a review of the record, additional development under the duty to notify and the duty to assist is needed.  




In October 2009, the Veteran identified additional private medical records.  As the record is incomplete, further development under the duty to assist is needed. 

In May 2013, the Veteran provided competent lay testimony and he stated that his service-connected duodenal ulcer disease has worsened.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from: 
   
Drs. Daftari and R. Figueroa, Windy Hill Hospital, Midtown Clinic, Atlanta West Dermatology, Digestive Care Associates, Wellstar Health System.

2.  On the claim of service connection for a dental disability, as the claim was previously denied in a rating decision by a RO in June 1992, the claim is a new and material and evidence claim, therefore ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

3.  On the claim to reopen service connection for emphysema and chronic obstructive pulmonary disease, obtained service department records pertaining to exposure to asbestos.  M21-1MR, Part IV, Subpart II, Chapter 2, Section C, Topic 9.  






4.  On the claims of service connection for a dental disability (apart from the claim to reopen), a kidney disability, precancerous skin lesions of the head and arms, skin lesions of the head and hands, and nephrogenic systemic fibrosis, furnish the Veteran and his representative VCAA notice on a claim for VA disability under 38 U.S.C.A. § 1151. 

5.  On the claims of service connection for Crohn's disease and for ulcerative colitis, furnish the Veteran and his representative VCAA notice on a claim of secondary service connection, namely, Crohn's disease or ulcerative colitis as caused by or aggravated by service-connected duodenal ulcer disease with psychophysiological gastrointestinal reaction and intestinal polyps.  

6.  Afford the Veteran a VA examination by an appropriate examiner to determine the current level of severity of the service-connected duodenal ulcer with intestinal polyps.  

The Veteran's file must be made available to the VA examiner for review.

7.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


